EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shalini Venkatesh on 17 November 2021.
The application has been amended as follows: 

	IN THE CLAIMS

	In claim 1, lines 5-6, the phrase “two spacers wall disposed between lateral edges of the upper and lower walls” has been replaced with --a first spacer disposed at a first lateral edge between the upper and lower walls of the flow channel, and a second spacer disposed at a second lateral edge between the upper and lower walls of the flow channel --.
	In claim 1, last line, “under-occluded condition.” has been replaced with -- under-occluded condition with a gap remaining between the upper and lower walls. --
	In claim 14, line 2, “bottom wall” has been replaced with -- lower wall--.
In claim 20, last line, “under-occluded condition.” has been replaced with – under-occluded condition with a gap remaining between the upper and lower walls. --



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746